DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 02/23/2022.
Status of Rejections
The objections to the drawings are withdrawn in view of applicant’s amendments.
The rejection(s) of claim(s) 3, 8 and 14 is/are obviated by applicant’s cancellation. 
The previous rejections of claims 7 and 9-13 are maintained.
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1-2, 4-7, 9-13 and 15-23 are pending and under consideration for this Office Action.
Claim Objections
Claim 15 is objected to because of the following informalities:  
In line 25, “sending” should read “send”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second signal indicating an operational voltage" in lines 23-24.  However, the limitation of “the second signal indicating a second initial voltage” is introduced in lines 20-21, and it is therefore unclear what the second signal is meant to indicate. For examination purposes, the limitation of lines 23-24 will be interpreted as intending to refer to “the third signal indication an operational voltage”
Claim 7 recites the limitation "the initial voltage" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “a first initial voltage” and “a second initial voltage” are introduced in lines 11 and 16 of the claim, respectively. It is therefore unclear which initial voltage is being referred to. For examination purposes, it will be interpreted to refer to the second initial voltage.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoo (U.S. Patent No. 4,087,742) in view of Tilsner (U.S. Patent No. 7,655,116), Farris et al. (U.S. 2017/0193794), hereinafter Farris, and Atkins et al. (U.S. 2015/0368809), hereinafter Atkins.
Regarding claim 1, Khoo teaches a system for providing cathodic protection to a water heater containing water and subject to corrosion (see e.g. Fig. 1, hot water tank 12; Col. 1, lines 6-10) comprising a sacrificial passive anode coupled to the heater and in communication with the water (see e.g. Fig. 1, sacrificial anode element 25; Col. 2, lines 65-67); a reference electrode detachably coupled to the water heater and in communication with the water (see e.g. Fig. 1, reference probe means 26; Col. 3, lines 36-39, and Col. 2, lines 3-5); and an electronic measurement device electrically connected to the reference electrode (see e.g. Fig. 1, voltmeter 28; Col. 3, lines 43-46 and 54-59).
Khoo does not teach the sacrificial passive anode being detachably coupled to an inlet pipe of the water heater, the reference electrode being coupled to the inlet pipe of the water heater, and the system comprising a bonding wire electrically coupled to the sacrificial anode and the water heater. Khoo does however teach the water heater comprising an inlet pipe (see e.g. Fig. 1, inlet pipe 13; Col. 2, lines 45-47), and discusses the inability to visually inspect the anode because the tank is fully enclosed as well as the difficulty of removing the sacrificial anode for inspection (see e.g. Col. 1, lines 50-58). Khoo also teaches the desire for visual inspection of the reference electrode to provide an indication of liming accumulation in the tank (see e.g. Col. 3, line 67-Col. 4, line 4).
Tilsner teaches a system for providing cathodic protection to a water heater (see e.g. Col. 1, lines 54-62, and Col. 2, lines 27-40), comprising a sacrificial passive anode detachably coupled to an inlet pipe of the water heater and in communication with the water in a transparent container (see e.g. Fig. 1, sacrificial anode 12 in container 11 removably attached to inlet pipe 21 and in communication with the water through the pipe which goes into heater 34; Col. 1, lines 49-54, and Col. 2, lines 18-25); and a bonding wire electrically coupled to the sacrificial anode and the water heater (see e.g. Fig. 1, bonding wire 22 and 18; Col. 2, lines 27-34). Providing the anode within this container attached to the inlet pipe enables readily available visual inspection of the anode as well as easy and rapid removal and replacement of the anode as required (see e.g. Col. 1, lines 33-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Khoo to detachably attach the sacrificial anode and reference electrode to the inlet pipe of the water heater in a transparent container, connecting the sacrificial anode to the water heater with a bonding wire, as taught by Tilsner to enable readily available visual inspection of both the sacrificial anode and reference electrode, as well as easy and rapid removal and replacement of the sacrificial anode as required.
Khoo in view of Tilsner does not teach a controller, in communication with the electronic measurement device to receive a first signal indicating a first initial voltage associated with a zero percent anode protection level of the sacrificial passive anode; receive a second signal indicating a second initial voltage associated with a 100 percent anode protection level of the sacrificial anode; receive a third signal indicating an operational voltage of the sacrificial anode; determine a present anode protection level of the sacrificial anode based at least in part on the first initial voltage, the second initial voltage, and the operational voltage; and provide an alert if the present anode protection level is less than a predetermined anode protection level. 
Khoo does however teach the monitoring system incorporating other suitable devices to provide a visual light signal or sound signal when the anode has deteriorated to an unsatisfactory state, indicated by a potential measurement more positive than 0.3 volt (see e.g. Khoo Col. 3, lines 51-53 and 64-66).
Farris teaches a system and method for monitoring anode depletion in water heaters (see e.g. Abstract) comprising a controller connected to an electronic measurement arrangement (see e.g. Fig. 1, controller 140 which receives electrical signals including current levels; Paragraph 0026, lines 1-6) which receives an initial galvanic current level when the anode is installed, and stores it as a baseline level, i.e. a 100% APL, to which subsequent galvanic current levels are compared (see e.g. Paragraph 0034, lines 1-11), determines and stores a threshold level corresponding to a percentage of total depletion, i.e. 0% APL, of the anode at which point the consumer should consider replacing the anode rod (see e.g. Paragraph 0033, lines 8-11, and Paragraph 0034, lines 11-18), and sends a corresponding alert when the depletion is below the threshold (see e.g. Paragraph 0035, lines 1-6). This allows for continual monitoring of the particular extent of the anode depletion (see e.g. Paragraph 0029, lines 1-6) and ensures that a consumer is alerted and given opportunities to replace the anode before corrosion can occur (see e.g. Paragraph 0029, lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Khoo in view of Tilsner to comprise a controller which receives a first value at installation as a baseline level, i.e. 100% APL, and calculates and stores a threshold value based on total depletion of the anode, i.e. 0% APL, from this level, as taught by Farris in order to monitor the particular extent of anode depletion and ensure that a consumer is alerted and given opportunities to replace the anode before corrosion can occur.
Khoo in view of Tilsner and Farris does not teach the bonding wire being coupled to the sacrificial anode via a bonding relay, wherein when the bonding relay is in an open position, the sacrificial anode is electrically disconnected from the water heater via the bonding wire, and when the bonding relay is in a closed position, the sacrificial anode is electrically connected to the water heater via the bonding wire, or the controller receiving a first 0% APL signal when the bonding relay is open and receiving the 100% APL and present APL when the bonding relay is closed. However, Farris does teach the anode depletion level being based on a percentage of the initial current level, e.g. 20% of the initial level is equated to 80% depletion of the anode (see e.g. Farris Paragraph 0034, lines 11-18), which necessitates the initial current to be calibrated to an initial 0-100% scale. Farris also teaches the 100% APL and present APL signals being received when the anode is electrically connected (see e.g. Paragraph 0034, lines 1-7, and Paragraph 0028, lines 1-6).
Atkins teaches a cathodic protection system (see e.g. Abstract), comprising a sacrificial anode which is connected to a structure to be protected via an electrically operated switching element, i.e. relay, (see e.g. Fig. 6, anode 16 connected to pipeline 10 via switching element 70; Paragraph 0077, lines 4-10) and a voltage detector which can measure a voltage between a reference half-cell and the unprotected structure when the connection to the anode is interrupted by the switching element (see e.g. Fig. 6, voltage detector 68 detects the voltage between half-cell 78 and pipeline 10 while switching element 70 interrupts the flow of the electrons from the anode to the cathode; Paragraph 0077, lines 10-20).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Khoo in view of Tilsner and Farris to comprise a relay connected between the anode and the protected device, such that an initial unprotected voltage, i.e. 0% APL, with the relay disconnected and the initial protected voltage, i.e. 100% APL, and present APL can be measured with the relay connected as taught by Atkins as a suitable technique for determining an unprotected and protected voltage level of a sacrificial anode cathodic protection system. In combination with Khoo in view of Tilsner and Farris, this enables the measured initial protection level to be calibrated on a 100% scale. 
Regarding claim 4, Khoo in view of Tilsner and Farris teaches the system comprising a light or siren, wherein the providing the alert comprises activating the light or siren (see e.g. Khoo Col. 3, lines 64-66, devices providing visual light or sound signals; see e.g. Farris Paragraph 0036, lines 6-7).
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoo in view of Tilsner and Farris, as applied to claim 1 above, and further in view of Gemperli et al. (U.S. 2011/0238347), hereinafter Gemperli.
Regarding claim 2, Khoo in view of Tilsner and Farris teaches all the elements of the system of claim 1 as stated above. Khoo in view of Tilsner and Farris does not explicitly teach the electrochemical measurement device comprising a multimeter for measuring one or more of voltage, resistance or amperage, but does teach it comprising a voltmeter or other sensitive potential measuring devices (see e.g. Khoo Col. 3, lines 54-56).
Gemperli teaches a cathodic protection system comprising test units for measuring voltages (see e.g. Abstract) which utilizes voltmeters that may comprise digital multimeters (see e.g. Paragraph 0041, lines 1-3)
MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voltage meter of the system of Khoo in view of Tilsner and Farris to comprise a digital multimeter as taught by Gemperli as a suitable voltmeter for measuring voltages in a cathodic protection system.
Regarding claim 6, Khoo in view of Tilsner and Farris teaches all the elements of the system of claim 1 as stated above. Khoo in view of Tilsner and Farris does not explicitly teach providing the first alert comprising generating, with the controller, a signal to cause the first alert to appear on a web portal associated with a user.
Gemperli teaches a cathodic protection system comprising test units for measuring voltages (see e.g. Abstract), the test units comprising a processor which outputs an alarm signal to notify a user if a measurement is not within a predetermined range via a notification on a web site or browser, i.e. web portal, which can be accessed via a personal computer, laptop, mobile phone (see e.g. Paragraph 057, lines 10-15, and Paragraph 0058, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Khoo in view of Tilsner and Farris to output an alarm signal to a web site as taught by Gemperli in order to enable a user to view the alarm via personal computer, laptop or mobile phone.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoo in view of Tilsner and Farris, as applied to claim 1 above, and further in view of Holloway (WO 2020/183144).
Regarding claim 5, Khoo in view of Tilsner and Farris teaches all the elements of the system of claim 1 as stated above. Khoo in view of Tilsner and Farris does not explicitly teach providing the first alert comprising generating, with the controller, and e-mail and/or a text message; and sending, with a transceiver of the controller, the email and/or the text message to a user device.
Holloway teaches a system for monitoring corrosion conditions for a structure exposed to water (see e.g. Page 4, lines 3-7) by monitoring a potential of the system with a reference electrode (see e.g. Page 4, lines 10-12), wherein the system generates an alert signal when the monitored potential exceeds a predetermined threshold (see e.g. Page 4, lines 12-15). The alert may be transmitted from the monitoring system to a wireless communication means, here equivalent to a transceiver, which generates and sends an alert message to a mobile or smart device, such as a text (see e.g. Page 8, lines 5-7, and Page 15, lines 16-17). This allows for alerts to be transmitted to remote devices and ensures that an alert will not be missed even when the system is unattended (see e.g. Page 8, lines 9-12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Khoo in view of Tilsner and Farris to comprise the controller sending a signal to a wireless communication means, acting as a transceiver, which generates and sends a text to a mobile or smart device as taught by Holloway in order to allow alerts to be transmitted to remote devices and ensure that alerts will not be missed even when the system is left unattended.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latini et al. (WO 2007/010335), hereinafter Latini, in view of Sica et al. (U.S. 2006/0054072), hereinafter Sica, Farris et al. (U.S. 2017/0193794), hereinafter Farris, and Atkins et al. (U.S. 2015/0368809), hereinafter Atkins.
Regarding claim 7, Latini teaches a method for providing cathodic protection (see e.g. Page 1, lines 1-3), comprising: installing a sacrificial anode onto a component exposed to corrosion (see e.g. Figs. 1-2, sacrificing anode 2 installed onto tank 2 to protect it from corrosion; Page 3, lines 14-17); installing a bonding switch (see e.g. Fig. 2, switch 13 which disables electric connection between the tank 2 and sacrificing anode 4; Page 5, lines 16-22); creating a first electrical connection between the sacrificial anode and the bonding switch (see e.g. Fig. 2, electrical connection shown between switch 13 and anode 4); creating a second electrical connection between the bonding switch and the component (see e.g. Fig. 2, electrical connection shown between switch 13 and tank 2); installing a reference electrode onto the component (see e.g. Figs. 1-2, see e.g. Fig. 1, impressed current anode 5 which functions as a reference electrode is attached to the tank 2 ; Page 3, lines 16-17, and Page 5, lines 25-28); creating a first electrical connection between the reference electrode and an electronic measurement device (see e.g. Fig. 1, electrical connection shown between impressed current/reference electrode 5 and voltage meter 14; Page 5, lines 25-28); creating a second electrical connection between the electronic measurement device and the component (see e.g. Fig. 1, electrical connection shown between voltage meter 14 and tank 2; Page 5, lines 25-27). 
Latini does not teach the bonding wire being coupled to the sacrificial anode via a bonding relay, instead teaching it being coupled via a switch (see e.g. Page 5, lines 16-22).
	Sica teaches a corrosion control system (see e.g. Abstract) comprising sacrificial anodes which are connected to a part subject to corrosion via a relay which has an open and closed position to electrically disconnect and connect the sacrificial anode from the protected part (see e.g. Fig. 10, normally closed relay 31 which includes coil operated switch 33 that alternately interrupts and connects the connection between passive zincs 35 and submerged metal parts 32 via electrical conductor 37; Paragraph 0023, lines 5-7, and Paragraph 0025, lines 1-7).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Latini to comprise a bonding relay as opposed to a bonding switch as taught by Sica as an alternate suitable means of controllably connecting and disconnecting the sacrificial anode from the protected device.
Latini in view of Sica does not teach the relay being installed in an open position; measuring, with the electronic measurement device, a first initial voltage between the reference electrode and the component; storing, in a memory of a controller, the first initial voltage as a zero percent anode protection level (0% APL); closing the bonding relay to electrically connect the sacrificial anode to the component;  4217350124measuring, with the electronic measurement device, a second initial voltage between the reference electrode and the component including the sacrificial anode; storing, in the memory, the second voltage as a 100 percent anode protection level (100% APL); measuring, with the electronic measurement device, an operational voltage between the reference electrode and the component including the sacrificial anode; calculating, with the controller, a present APL based on the first initial voltage, the second initial voltage, and the operational voltage; and determining, with the controller, whether the present APL is above or below a predetermined APL level.
Latini does however teach measuring and storing a present voltage with the electrochemical measurement device and comparing it to a stored reference voltage (see e.g. Latini Page 6, lines 5-7 and 10-13).
Farris teaches a system and method for monitoring anode depletion in water heaters (see e.g. Abstract) comprising measuring an initial galvanic current level when the anode is installed, and therefore connected, and storing it as a baseline level, i.e. a 100% APL, to which subsequent galvanic current levels are compared (see e.g. Paragraph 0034, lines 1-11), as well as determining and storing a threshold level corresponding to a percentage of total depletion, i.e. 0% APL, of the anode at which point the consumer should consider replacing the anode rod (see e.g. Paragraph 0033, lines 8-11, and Paragraph 0034, lines 11-18). This allows for continual monitoring of the particular extent of the anode depletion (see e.g. Paragraph 0029, lines 1-6) and ensures that a consumer is alerted and given opportunities to replace the anode before corrosion can occur (see e.g. Paragraph 0029, lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Latini in view of Sica to comprise measuring a first value at installation as a baseline level, i.e. 100% APL, when the anode is connected and calculating a threshold based on total depletion of the anode, i.e. 0% APL, from this level, as taught by Farris in order to monitor the particular extent of anode depletion and ensure that a consumer is alerted and given opportunities to replace the anode before corrosion can occur.
Latini in view of Sica and Farris does not explicitly teach this 0% APL being measured when the relay is disconnected. However, Farris does teach the anode depletion level being based on a percentage of the initial current level, e.g. 20% of the initial level is equated to 80% depletion of the anode (see e.g. Farris Paragraph 0034, lines 11-18), which necessitates the initial current to be calibrated to an initial 0-100% scale. 
Atkins teaches a cathodic protection system (see e.g. Abstract), comprising a sacrificial anode which is connected to a structure to be protected via a switching element (see e.g. Fig. 6, anode 16 connected to pipeline 10 via switching element 70; Paragraph 0077, lines 4-10) and a voltage detector which can measure a voltage between a reference half-cell and the unprotected structure when the connection to the anode is interrupted by the switching element (see e.g. Fig. 6, voltage detector 68 detects the voltage between half-cell 78 and pipeline 10 while switching element 70 interrupts the flow of the electrons from the anode to the cathode; Paragraph 0077, lines 10-20).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Latini in view of Sica and Farris to comprise measuring an initial unprotected voltage, i.e. 0% APL, with the relay connected to the anode disconnected as taught by Atkins as a suitable technique for determining an unprotected voltage level of a sacrificial anode cathodic protection system. In combination with Latini in view of Sica and Farris, this enables the measured initial protection level to be calibrated on a 100% scale.
Regarding claim 9, Latini in view of Sica, Farris and Atkins teaches, wherein the present APL is above the predetermined APL level, setting, with the controller, a timer (see e.g. Latini Page 6, lines 1-4 and 7-13, a “preset interval of time m” is set between measurements which complete and continue when the measured potential is higher than the reference value); determining, with the controller, that the timer has expired (see e.g. Latini Page 6, lines 5-9, the control system performs the measurement after the time interval m has expired); and measuring, with the electronic measurement device, a fourth voltage between the reference electrode and the component (see e.g. Latini Page 6, lines 5-9 and 14, subsequent present voltage measurements are taken after each time interval).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latini in view of Sica, Farris and Atkins, as applied to claim 7 above, and further in view of Holloway.
Regarding claim 10, Latini in view of Sica, Farris and Atkins teaches all the elements of the method of claim 7 as stated above. Latini in view of Sica, Farris and Atkins does not teach, when the present APL is below the predetermined APL level, sending, with a transceiver, an alert to a mobile device, but does teach activating an alarm when the measured voltage and subsequent APL value is below the predetermined level (see e.g. Latini Page 6, line 15, alarm activated to signal that the anode needs to be replaced; see e.g. Farris Paragraph 0035, lines 1-6, an alert signal is transmitted when the galvanic current level is less than a threshold current level).
Holloway teaches a system for monitoring corrosion conditions for a structure exposed to water (see e.g. Page 4, lines 3-7) by monitoring a potential of the system with a reference electrode (see e.g. Page 4, lines 10-12), wherein the system generates an alert signal when the monitored potential exceeds a predetermined threshold (see e.g. Page 4, lines 12-15). The alert may be transmitted from the monitoring system to a wireless communication means, here equivalent to a transceiver, which generates and sends an alert message to a mobile or smart device (see e.g. Page 8, lines 5-7). This allows for alerts to be transmitted to remote devices and ensures that an alert will not be missed even when the system is unattended (see e.g. Page 8, lines 9-12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Latini in view of Sica, Farris and Atkins to comprise sending the controller sending a signal to a wireless communication means, acting as a transceiver, which generates and sends a text to a mobile or smart device as taught by Holloway in order to allow alerts to be transmitted to remote devices and ensure that alerts will not be missed even when the system is left unattended.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latini in view of Sica, Farris and Atkins, as applied to claims 7 above, and further in view of Knoeppel et al. (U.S. 2020/0348049), hereinafter Knoeppel.
Regarding claim 11, Latini in view of Sica, Farris and Atkins teaches all the elements of the method of claim 7 as stated above. Latini in view of Sica, Farris and Atkins further teaches, when the present APL is below the predetermined APL level, activating, with the controller, an alert (see e.g. Latini Page 6, line 15, alarm activated to signal that the anode needs to be replaced; see e.g. Farris Paragraph 0035, lines 1-6, an alert signal is transmitted when the galvanic current level is less than a threshold current level). Latini in view of Sica, Farris and Atkins does not explicitly teach the alert being located on, or proximate to, the controller.
	Knoeppel teaches a corrosion monitoring system for a tank protected by an electrode assembly (see e.g. Paragraph 0025, lines 5-11), comprising a control circuit which includes input/output devices such as alarms (see e.g. Paragraph 0026, lines 7-8, and Paragraph 0029, lines 14-18). These input/output devices provide an interface for the user to both receive information regarding operation of the system and provide control inputs to the system (see e.g. Paragraph 0029, lines 1-4 and 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Latini in view of Sica, Farris and Atkins to comprise the alert being integrated on the controller as taught by Knoeppel in order to allow a user to both receive information regarding the system and simultaneously be able provide control inputs to the system.
Regarding claim 12, Latini in view of Sica, Farris, Atkins and Knoeppel teaches receiving, at an input of the controller, a reset signal; and deactivating, with the controller, the alert (see e.g. Latini Page 7, lines 11-15, the alarms remain active until the anode is replaced, after which the alarms are disabled).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latini in view of Sica, Farris and Atkins, as applied to claim 7 above, and further in view of Gemperli.
Regarding claim 13, Latini in view of Sica, Farris and Atkins teaches all the elements of the method of claim 7 as stated above. Latini in view of Sica, Farris and Atkins does not teach, when the present APL is below the predetermined APL level, sending, with a transceiver of the controller, an alert to cause a website to display a message indicating that the sacrificial anode needs to be replaced, but does teach activating an alarm when the value is below a predetermined level to signal that the anode needs to be replaced (see e.g. Latini Page 6, line 15, alarm activated to signal that the anode needs to be replaced; see e.g. Farris Paragraph 0035, lines 1-6, an alert signal is transmitted when the galvanic current level is less than a threshold current level).
Gemperli teaches a cathodic protection system comprising test units for measuring voltages (see e.g. Abstract), the test units comprising a processor which outputs an alarm signal to notify a user if a measurement is not within a predetermined range via a notification on a web site or browser, i.e. web portal, which can be accessed via a personal computer, laptop, mobile phone (see e.g. Paragraph 057, lines 10-15, and Paragraph 0058, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Latini in view of Sica, Farris and Atkins to output an alarm signal to a web site as taught by Gemperli in order to enable a user to view the alarm via personal computer, laptop or mobile phone.
Claims 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latini in view of Farris, Atkins and Holloway.
Regarding claim 15, Latini teaches a system for providing cathodic protection on a device subject to corrosion (see e.g. Figs. 1-2, tank 2 of accumulator water heater 1 which is cathodically protected; Page 1, lines 1-3, and Page 3, lines 11-15),comprising: a sacrificial anode detachably coupled to the device, in electrical communication with the device, and in communication with water in the device (see e.g. Figs. 1-2, sacrificing anode 4 attached to the tank 2 via bolted flange 3; Page 3, lines 12-13 and 16-17); a reference electrode detachably coupled to the device and in communication with the water (see e.g. Fig. 1, impressed current anode 5 which functions as a reference electrode attached to the tank 2 via bolted flange 3; Page 3, lines 12-13 and 16-17, and Page 5, lines 25-28); and an electronic measurement device, in electrical communication with the reference electrode and the device, for measuring a voltage of the system (see e.g. Fig. 1, voltage meter 14 connected to reference electrode 5 and the tank 2; Page 5, lines 25-28, and Page 6, lines 5-6); an alert (see e.g. Page 6, lines 14-15); and a controller, in communication with the electronic measurement device (see e.g. Fig. 1, control system SC; Page 6, lines 5-7).
Latini does not teach the controller including instructions to receive, from the electronic measurement device, a first initial voltage of the system, the first initial voltage representing a zero percent anode protection level of the sacrificial anode; receive, from the electronic measurement device, a second initial voltage of the system, the second initial voltage representing a 100 percent anode protection level of the sacrificial anode; receive, from the electronic measurement device, an operational voltage of the system; determine a present anode protection level of the sacrificial anode based at least in part on the first initial voltage, the second initial voltage and the operational voltage; determine that the present anode protection level is below a first alert level; and send, with a transceiver of the controller a first signal to cause the alert to provide a first indication.
Latini does however teach the controller including instructions for measuring and storing a present voltage with the electrochemical measurement device and comparing it to a stored reference voltage (see e.g. Latini Page 6, lines 5-7 and 10-13), as well as sending an alert signal when the present voltage is below the reference voltage (see e.g. Page 14, lines 15-19 and 22-24).
Farris teaches a system and method for monitoring anode depletion in water heaters (see e.g. Abstract) comprising measuring an initial galvanic current level when the anode is installed, and therefore connected, and storing it as a baseline level, i.e. a 100% APL, to which subsequent galvanic current levels are compared (see e.g. Paragraph 0034, lines 1-11), as well as determining and storing a threshold level corresponding to a percentage of total depletion, i.e. 0% APL, of the anode at which point the consumer should consider replacing the anode rod (see e.g. Paragraph 0033, lines 8-11, and Paragraph 0034, lines 11-18). This allows for continual monitoring of the particular extent of the anode depletion (see e.g. Paragraph 0029, lines 1-6) and ensures that a consumer is alerted and given opportunities to replace the anode before corrosion can occur (see e.g. Paragraph 0029, lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Latini to comprise measuring a first value at installation as a baseline level, i.e. 100% APL, when the anode is connected and calculating a threshold based on total depletion of the anode, i.e. 0% APL, from this level, as taught by Farris in order to monitor the particular extent of anode depletion and ensure that a consumer is alerted and given opportunities to replace the anode before corrosion can occur.
Latini in view of Farris does not explicitly teach a 0% APL being measured. However, Farris does teach the anode depletion level being based on a percentage of the initial current level, e.g. 20% of the initial level is equated to 80% depletion of the anode (see e.g. Farris Paragraph 0034, lines 11-18), which necessitates the initial current to be calibrated to an initial 0-100% scale. 
Atkins teaches a cathodic protection system (see e.g. Abstract), comprising a sacrificial anode which is connected to a structure to be protected via a switching element (see e.g. Fig. 6, anode 16 connected to pipeline 10 via switching element 70; Paragraph 0077, lines 4-10) and a voltage detector which can measure a voltage between a reference half-cell and the unprotected structure when the connection to the anode is interrupted by the switching element (see e.g. Fig. 6, voltage detector 68 detects the voltage between half-cell 78 and pipeline 10 while switching element 70 interrupts the flow of the electrons from the anode to the cathode; Paragraph 0077, lines 10-20).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Latini in view of Farris to comprise measuring an initial unprotected voltage, i.e. 0% APL, with the relay connected to the anode disconnected as taught by Atkins as a suitable technique for determining an unprotected voltage level of a sacrificial anode cathodic protection system. In combination with Latini in view of Farris, this enables the measured initial protection level to be calibrated on a 100% scale.
Latini in view of Farris and Atkins, as combined above, does not explicitly teach the alert providing an audio alert, a visual alert or both.
Holloway teaches a system for monitoring corrosion conditions for a structure exposed to water (see e.g. Page 4, lines 3-7) by monitoring a potential of the system with a reference electrode (see e.g. Page 4, lines 10-12), wherein the system generated an alert signal when the monitored potential exceeds a predetermined threshold (see e.g. Page 4, lines 12-15). The alert may be a visual alert such as a light or an audible alarm such as a speaker (see e.g. Page 5, lines 7-9), which make it simpler to tell the condition of the monitoring system and allow for remote locations or personnel to be provided with information about the status of the monitoring system (see e.g. Page 7, lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alarm of the system of Latini in view of Farris and Atkins to be a visual or audible alarm as taught by Holloway in order to make it simpler to tell the condition of the monitoring system and allow for remote locations or personnel to be provided with information about the status of the monitoring system.
Latini in view of Farris, Atkins and Holloway, as combined above, does not explicitly teach the first signal being sent with a transceiver of the controller. 
Holloway further teaches the alert signal being transmitted by the monitoring system to a wireless communication means, here equivalent to a transceiver, which generates and sends an alert signal to a mobile or smart device (see e.g. Page 8, lines 5-7). This allows for alerts to be transmitted to remote devices and ensures that an alert will not be missed even when the system is unattended and additionally allows for remote action to be taken in response to the alert (see e.g. Page 8, lines 9-12 and 24-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Latini in view of Farris, Atkins and Holloway to comprise the controller sending the alert signal to a wireless communication means, acting as a transceiver, which generates and sends an alert signal to a mobile or smart device as taught by Holloway in order to allow alerts to be transmitted to remote devices, ensure that alerts will not be missed even when the system is left unattended and allow for remote action to be taken in response to the alert.
Regarding claim 16, Latini in view of Farris, Atkins and Holloway teaches the instructions further causing to controller to determine that the present anode protection level is below a second alert level (see e.g. Farris Paragraph 0037); and sending, with the transceiver, a second signal to the alert to provide a second indication (see e.g. Farris Paragraph 0040, lines 1-5); wherein the second indication is different than the first indication (see e.g. Farris Paragraph 0041, lines 8-14). 
Regarding claim 17, Latini in view of Farris, Atkins and Holloway teaches the alert being a light (see e.g. Farris Paragraph 0036, lines 6-7). Latini in view of Farris, Atkins and Holloway does not explicitly teach the first indication comprising blinking at a first rate, the second indication comprising blinking at a second rate, and the second rate being faster than the first rate. Farris does however teach the first and second indicators being visual indicators with different degrees of urgency (see e.g. Farris Paragraph 0041, lines 9-13). 
Holloway further teaches an additional alert or alarm signal being generated based on a monitored potential exceeding a second predetermined threshold higher than a first predetermined threshold (see e.g. Holloway Page 12, lines 22-25), wherein the additional alert may be a visual alarm that is more intense or severe than other alarms (see e.g. Holloway Page 13, lines 11-17). The alerts may comprise a first indication comprising blinking a light at a first rate (see e.g. Holloway Page 5, lines 8-9, the alert may be a flashing light) and a second indication comprising blinking the light at a second rate, and the second rate being faster than the first rate (see e.g. Holloway Page 13, lines 14-15, the additional visual alarm may flash quicker than other alarms).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified first and second alerts of Latini in view of Farris, Atkins and Holloway to comprise blinking the light at different rates as taught by Holloway as a suitable method of providing visual indications of different levels of urgency.
Regarding claim 19, Latini in view of Farris, Atkins and Holloway teaches the voltage of the system comprising the voltage of a circuit including the reference electrode, the sacrificial anode, the device and the water in the device (see e.g. Latini Page 5, lines 28-30, and Page 4, lines 13-16, the potential, i.e. voltage, between the tank 2 and impressed current/reference electrode 5 is measured, and this circuit includes the sacrificial anode from which current flows into the tank and the water through which the current flows).
Regarding claim 20, Latini in view of Farris, Atkins and Holloway teaches the instructions causing the controller to receive a reset signal indicating that the sacrificial anode has been replaced; and sending, with the transceiver a second signal to the alert to deactivate (see e.g. Latini Page 7, lines 11-15, the alarms remain active until the anode is replaced, after which the alarms are disabled; see e.g. Holloway Page 8, lines 5-7, the wireless communicator controls the alert signal).
Latini in view of Farris, Atkins and Holloway as combined above does not explicitly teach this signal coming from a reset button.
Holloway further teaches the system comprising an input means such as a button to perform functions including silencing and resetting the alarms (see e.g. Holloway Page 7, lines 12-15). This allows for the monitoring device to be controlled from a remote location (see e.g. Holloway Page 7, lines 21-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Latini in view of Farris, Atkins and Holloway to further comprise a button for resetting the alarm as taught by Holloway to allow for control of the system from a remote location.
Regarding claim 22, Latini in view of Farris, Atkins and Holloway teaches the first alert level being between 10 and 30 percent anode life (see e.g. Farris Paragraph 0032, lines 14-18), overlapping the claimed range of the present invention.
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latini in view of Farris, Atkins and Holloway, as applied to claim 16 above, and further in view of Schlanger et al. (U.S. 9,530,300), hereinafter Schlanger.
Regarding claim 18, Latini in view of Farris, Atkins and Holloway teaches all the elements of the system of claim 17 as stated above. Latini in view of Farris, Atkins and Holloway further teaches the alert being a speaker (see e.g. Holloway Page 24, lines 5-7). Latini in view of Farris, Atkins and Holloway does not explicitly teach the first indication comprising beeping at a first rate, the second indication comprising beeping at a second rate, and the second rate being faster than the first rate. Latini in view of Farris, Atkins and Holloway does however teach the second indication for an audio alert being more severe than the first indication, for example having a different sound intensity (see e.g. Holloway Page 13, line 17).
Schlanger teaches a detector that produces an audible alert in response to a voltage measurement (see e.g. Col. 2, lines 4-8). This alert may be a function of the voltage measured, for instance a faster chirping or beeping at higher voltages and a slower chirping or beeping at lower voltages (see e.g. Col. 2, lines 16-22 and 26-27).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second audible alerts taught by Latini in view of Farris, Atkins and Holloway to be distinguished by beeping speed as taught by Schlanger instead of sound intensity as an alternate suitable means for distinguishing audible alerts as a function of a measured voltage.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latini in view of Sica, Farris and Atkins as applied to claim 7 above, and further in view of Lambert (WO 2021/087089) and Saruwatari et al. (U.S. 2021/0102489), hereinafter Saruwatari.
Regarding claim 21, Latini in view of Sica, Farris and Atkins teaches all the elements of the method of claim 7 as stated above. Latini in view of Sica, Farris and Atkins does not teach calculating the present APL based on the first initial voltage, the second initial voltage and the operational voltage comprising subtracting the first initial voltage from the operational voltage to determine a first difference, subtracting the first initial voltage from the second initial voltage to determine a second difference; and dividing the first difference by the second difference to determine the present APL. Farris does teach a percentage value corresponding with the remaining life of the anode (see e.g. Farris Paragraph 0034, lines 14-18, 20% depletion factor corresponding with 80% depletion), as well as this percentage multiplied by an initial current level being equal to a threshold current value (see e.g. Farris Paragraph 0034, lines 18-21), meaning the percentage is equal to the threshold current value divided by the initial current value. 
Lambert similarly teaches a method for determining the health of a sacrificial anode for a water heater system (see e.g. Abstract), wherein a specific anode health percentage during use is calculated based on a present change in a monitored value divided by the initial monitored value, specifically referring to the anode weight (see e.g. Paragraph 0048, lines 1-4, and Paragraph 0032, lines 4-6). 
Latini in view of Sica, Farris and Atkins, as combined above, however, teaches voltages being measured (see e.g. Latini Page 6, lines 5-7), which do not have the intrinsic 0% APL of 0 that current measurements and anode weight have.
Saruwatari teaches a system and method for protection of a metal component in contact with water (see e.g. Abstract) comprising a sacrificial anode coupled to the component (see e.g. Paragraph 0011) and a reference electrode coupled to a potential measurement device for evaluating the consumption state of the anode (see e.g. Paragraph 0010, lines 7-13, and Paragraph 0014, lines 1-8). The potential measurement device collects a present potential measurement of the metal component and subtracts it from a natural, i.e. 0% APL, potential of the metal component (see e.g. Paragraph 0067 and Paragraph 0068, lines 5-7), this potential difference approaching zero from its initial value as the anode is consumed (see e.g. Paragraph 0078, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Latini in view of Sica, Farris and Atkins to comprise using the present and initial potential differences as taught by Saruwatari as a representative voltage measurement that approaches zero and can be used to calculate a percentage anode life by dividing the present value by the initial value as taught by Lambert to provide the user with a specific value corresponding with present anode health during use.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latini in view of Sica, Farris and Atkins as applied to claim 16 above, and further in view of McMullen (U.S. 2014/0069803).
Regarding claim 23, Latini in view of Farris, Atkins and Holloway teaches all the elements of the system of claim 16 as stated above. Latini in view of Farris, Atkins and Holloway further teaches the second indication having a greater level of urgency than the first indication (see e.g. Farris Paragraph 0041, lines 8-14). Latini in view of Farris, Atkins and Holloway does not explicitly teach the first alert level being 40 percent anode protection life and the second alert level being 35 percent anode protection life, but does teach the first level being a larger percentage than the second level (see e.g. Farris Paragraph 0037, lines 4-5). Farris further teaches that the threshold levels may be chosen or adjusted based on additional factors of the system (see e.g. Farris Paragraph 0044).
	McMullen teaches a sacrificial anode for corrosion protection of a metal component (see e.g. Paragraph 0005, lines 12-15, and Paragraph 0009), wherein anodes are often replaced when 70% of the anode has been used, i.e. at 30% remaining life, in order to prevent corrosion that occurs when the anode is completely consumed (see e.g. Paragraph 0043, lines 4-11).
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Latini in view of Farris, Atkins and Holloway to comprise the first alert being 40% anode life and the second alert being 35% anode life as suitable choices of two different warning values within the finite 100% range of anode life, particularly before the 30% life taught by McMullen at which sacrificial anodes often need to be replaced.
Response to Arguments
Applicant’s arguments, see page 16, filed 02/23/2022, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 103 over Latini in view of Sica, particularly regarding the limitations of the attachment to a water heater inlet pipe and the additional controller instructions, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Khoo, Tilsner, Farris and Atkins.
Applicant’s arguments, see page 16, with respect to the rejection(s) of amended claim(s) 15 under 35 USC 103 over Latini in view of Holloway, particularly regarding the additional controller instructions, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Latini, Farris, Atkins and Holloway.
Applicant's arguments with respect to the rejection(s) of amended claim 7 have been fully considered but they are not persuasive. 
On page 15, Applicant argues that the cited references do not teach measuring first and second initial voltages and an operational voltage and calculating a present APL based on the three. This is not considered persuasive. Latini teaches the measurement of a present, i.e. operational, voltage which is compared to a stored reference voltage (see e.g. Latini Page 6, lines 5-7 and 10-13). Farris then teaches a measuring an initial baseline level, i.e. 100% APL, to which subsequent levels are measured (see e.g. Farris Paragraph 0034, lines 1-11), as well as a threshold level corresponding to a percentage of total depletion, i.e. 0% APL, of the anode at which point the consumer should consider replacing the anode (see e.g. Farris Paragraph 0033, lines 8-11, and Paragraph 0034, lines 11-18). As Farris relates to measuring current and not voltage, the 0% APL is intrinsically calibrated to 0 amps or milliamps. Subsequently, Atkins teaches a method of measuring an unprotected voltage, i.e. 0% APL, between a reference cell and a metal component to be protected (see e.g. Atkins Paragraph 0077, lines 10-20), which enables the threshold percentage calculation of Farris to be applicable to the voltage measurement of Latini. Therefore, in combination, the present APL is determined, i.e. calculated, based on the operational, first initial, and second initial voltages, since Farris teaches the controller comparing the operational level to the threshold level (see e.g. Farris Paragraph 0032, lines 1-4), which is determined based on the first and second initial measurements, as stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795